Case: 20-40722     Document: 00516027099         Page: 1     Date Filed: 09/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-40722                       September 23, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nehemias Portillo-Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-2274-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Nehemias Portillo-Garcia appeals the sentence imposed following his
   conviction for being an alien who had previously been removed and was
   found in the United States in violation of 8 U.S.C. § 1326(a) and (b)(2). He
   argues that his 35-month above-guidelines sentence of imprisonment is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40722      Document: 00516027099           Page: 2    Date Filed: 09/23/2021




                                     No. 20-40722


   substantively unreasonable because it was the result of a clear error of
   judgment in balancing the sentencing factors. He contends that the sentence
   was too harsh and failed to reflect that his sole prior conviction occurred
   nearly 15 years ago, he did not return to the United States for over ten years
   after his removal to Guatemala following that prior conviction, he had a
   productive life in Guatemala, and his instant conviction was his only
   immigration-related offense.
          Portillo-Garcia and the Government disagree on whether our review
   is for plain error or abuse of discretion. “Because [Portillo-Garcia] cannot
   prevail even on abuse of discretion review, however, we will assume that is
   the proper standard.” United States v. Burney, 992 F.3d 398, 400 (5th Cir.
   2021). In considering whether the district court abused its discretion, we
   consider “the totality of the circumstances, including the extent of any
   variance from the Guidelines range, to determine whether, as a matter of
   substance, the sentencing factors in [18 U.S.C.] section 3553(a) support the
   sentence.” United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir.
   2012) (internal quotation marks and citations omitted). A non-guidelines
   sentence will be found substantively unreasonable when it “(1) does not
   account for a factor that should have received significant weight, (2) gives
   significant weight to an irrelevant or improper factor, or (3) represents a clear
   error of judgment in balancing the sentencing factors.” United States v.
   Smith, 440 F.3d 704, 708 (5th Cir. 2006). “In making this determination, we
   must give due deference to the district court’s decision that the § 3553(a)
   factors, on a whole, justify the extent of the variance.” Gerezano-Rosales, 692
   F.3d at 401 (internal quotation marks and citation omitted).
          The record shows that the district court gave due consideration to the
   § 3553(a) factors and emphasized the need to protect the public, deter
   Portillo-Garcia’s future criminal conduct, and keep Portillo-Garcia from
   returning to the United States. Accordingly, Portillo-Garcia has not shown



                                          2
Case: 20-40722       Document: 00516027099        Page: 3   Date Filed: 09/23/2021




                                   No. 20-40722


   that his sentence is substantively unreasonable. See Smith, 440 F.3d at 708.
   Moreover, the extent of the variance is similar to others we have affirmed.
   See United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008); United
   States v. Lopez-Velasquez, 526 F.3d 804, 805, 807 (5th Cir. 2008); Smith, 440
   F.3d at 708-10.
         AFFIRMED.




                                         3